Exhibit 10.145

AMENDMENT NUMBER ONE

to the

LOAN AND SECURITY AGREEMENT

Dated as of March 31, 2015,

between

PENNYMAC CORP.,

and

CITIBANK, N.A.

This AMENDMENT NUMBER ONE (this “Amendment Number One”) is made this 13th day of
May 2015, between PENNYMAC CORP. (“Borrower”) and CITIBANK, N.A. (“Lender”), to
the Loan and Security Agreement, dated as of March 31, 2015, between Borrower
and Lender, as such agreement may be amended from time to time (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Borrower and Lender have agreed to make certain modifications to the
Agreement, as more specifically set forth herein; and

WHEREAS, as of the date hereof, Borrower represents to Lender that Borrower is
in full compliance with all of the terms and conditions of the Agreement and
each other Facility Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Facility Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of May 13, 2015 (the “Amendment Effective
Date”, the Agreement is hereby amended as follows:

(a) Exhibit 2.03 to the Agreement is hereby amended by deleting Lender’s
“Acknowledged and agreed” signature block in its entirety.

SECTION 2. Fees and Expenses. Borrower agree to pay to Lender all reasonable out
of pocket costs and expenses incurred by Lender in connection with this
Amendment Number One (including all reasonable fees and out of pocket costs and
expenses of the Lender’s legal counsel) in accordance with Section 3.03 of the
Agreement.

SECTION 3. Representations. Borrower hereby represents to Lender that as of the
date hereof, Borrower is in full compliance with all of the terms and conditions
of the Agreement and each other Facility Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Facility
Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number One shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER ONE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument. The parties agree that this Amendment Number One, any documents to
be delivered pursuant to this Amendment Number One and any notices hereunder may
be transmitted between them by email and/or by facsimile. The parties intend
that faxed signatures and electronically imaged signatures such as .pdf files
shall constitute original signatures and are binding on all parties.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment Number One to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

PENNYMAC CORP. (Borrower) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A.
(Lender) By:  

/s/ Peter D. Steinmetz

Name:   Peter D. Steinmetz Title:   Vice President,   Citibank N.A.

(Amendment No. 1 to LSA PennyMac/Citi - May 2015)